As filed with the Securities and Exchange Commission on April 13, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Earthstone Energy, Inc. (Exact name of Registrant as specified in its charter) Delaware 84-0592823 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 1400 Woodloch Forest Drive, Suite 300 The Woodlands, Texas 77380 (Address of Principal Executive Offices)(Zip Code) Earthstone Energy, Inc. 2014 Long-Term Incentive Plan (Full title of the plan) Frank A. Lodzinski President and Chief Executive Officer 1400 Woodloch Forest Drive, Suite 300 The Woodlands, Texas 77380 (Name and address of agent for service) (281) 298-4246 (Telephone Number, including area code, of agent for service) The Commission is requested to send copies of all communications to: Reid A. Godbolt, Esq. Jones & Keller, P.C. 1999 Broadway, Suite 3150
